Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This Action is in response to communication on 11/19/2020. 
Claims 1-25 are pending in this application.
Claims 2, 12, 23 have been cancelled.
Claims 1, 3-11, 13-22, 24-25 have been amended.
Claims 1, 3-11, 13-22, 24-25 are allowed.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below.  Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone call with Ted Crawford (50,610) on November 19, 2020.
The attached proposed amendment “AA5940-US_Proposed_Amendments.pdf” is accepted and to be entered.
Amendments to the Claims:
This listing of claims will replace all prior versions and listing of the claims in the application.
Listing of Claims:
1. (Currently Amended)
Currently Amended) An apparatus comprising:
a network interface controller; and
circuitry to: (i) determine whether to accelerate a function of a workload to be executed device device data of the function; (iv) send, to a compute device, a request to schedule acceleration of the function on the data set; (v) receive a notification of completion of the acceleration of the function; and (vi) obtain, in response to receipt of the notification and using the service identifier, a resultant data set from the memory device to be produced by an accelerator device during acceleration of the function on the data set, wherein to obtain the resultant data set from the memory device includes: 
the network interface controller to send a read request with the service identifier to the memory device;
the network interface controller to receive the resultant data set from the memory device after the read request has been sent; and
copy the resultant data set to a local memory.
2. (Canceled).
3. (Currently Amended) The apparatus 
4. (Currently Amended) The apparatus 
5. (Currently Amended) The apparatus 
send a query to the compute device to determine whether the compute device is to operate as the acceleration scheduler; and 
receive a response from the compute device that acknowledges that the compute device is to operate as the acceleration scheduler.
6. (Currently Amended) The apparatus 
7. (Currently Amended) The apparatus 
Currently Amended) The apparatus 
9. (Currently Amended) The apparatus 
10. (Currently Amended) The apparatus 
11. (Currently Amended) One or more non-transitory machine-readable storage media comprising a plurality of instructions stored thereon that, in response to being executed, cause a compute resource 
determine whether to accelerate a function of a workload to be executed 
send, to a memory device 
receive, from the memory device data of the function; 
send, to a compute device, a request to schedule acceleration of the function on the data set; 
receive a notification of completion of the acceleration of the function; and
device to be produced by an accelerator device during acceleration of the function on the data set, wherein to obtain the resultant data set from the memory device includes the compute resource to: 
send a read request with the service identifier to the memory device;
receive the resultant data set from the memory device after the read request has been sent; and
copy the resultant data set to a local memory.
12. (Canceled).
13. (Currently Amended) The one or more non-transitory machine-readable storage media of claim 11, wherein, when executed, the plurality of instructions further cause the compute resource 
14. (Currently Amended) The one or more non-transitory machine-readable storage media of claim 13, wherein, when executed, the plurality of instructions further cause the compute resource 
15. (Currently Amended) The one or more non-transitory machine-readable storage media of claim 13, wherein, when executed, the plurality of instructions further cause the compute resource 
send a query to the compute device to determine whether the compute device is to operate as the acceleration scheduler; and 
receive a response from the compute device that acknowledges that the compute device is to operate as the acceleration scheduler.
16. (Currently Amended) The one or more non-transitory machine-readable storage media of claim 11, wherein to send, to a compute device, a request to schedule acceleration of the function on the data set comprises to send the request to a pod manager.
17. (Currently Amended) The one or more non-transitory machine-readable storage media of claim 11, wherein to send the request comprises to send descriptor data indicative of a type of function to be accelerated.
18. (Currently Amended) The one or more non-transitory machine-readable storage media of claim 17, wherein to send the request comprises to send descriptor data that is further indicative of a performance target to be satisfied.
Currently Amended) The one or more non-transitory machine-readable storage media of claim 18, wherein to send descriptor data that is further indicative of a performance target to be satisfied comprises to send data indicative of a service level agreement to be satisfied. 
20. (Currently Amended) The one or more non-transitory machine-readable storage media of claim 18, wherein to send descriptor data that is further indicative of a performance target to be satisfied comprises to send data indicative of a latency threshold to be satisfied.
21. (Currently Amended) An apparatus 
circuitry for determining whether to accelerate a function of a workload to be executed 
circuitry for sending, to a memory device 
circuitry for receiving, from the memory device data of the function; 
circuitry 
circuitry for receiving a notification of completion of the acceleration of the function; and
circuitry for obtaining, in response to receipt of the notification and using the service identifier, a resultant data set from the memory device to be produced by an accelerator device during acceleration of the function , wherein obtaining the resultant data set from the memory device includes: 
sending a read request with the service identifier to the memory device;
receiving the resultant data set from the memory device after the read request has been sent; and
copying the resultant data set to a local memory.
22. (Currently Amended) A method comprising:
determining, by a compute resource to be executed
sending, by the compute resource device 
receiving, by the compute resource device data of the function; 
sending, by the compute resource 
receiving, by the compute resource 
obtaining, by the compute resource device to be produced by an accelerator device during , wherein obtaining the resultant data set from the memory device includes: 
sending a read request with the service identifier to the memory device;
receiving the resultant data set from the memory device after the read request has been sent; and
copying the resultant data set to a local memory of the compute resource. 
23. (Canceled).
24. (Currently Amended) The method of claim 22, further comprising determining, by the compute resource 
25. (Currently Amended) The method of claim 24, further comprising receiving, by the compute resource 

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 
The prior art of record fails to teach neither singly nor in combination, the claimed limitations of “(i) determine whether to accelerate a function of a workload to be executed by the compute sled; (ii) send, to a memory device sled and in response to a determination to accelerate the function, a data set on which the function is to operate; (iii) receive, from the memory device sled, a service identifier indicative of a memory location independent handle for data associated with data of the function; (iv) send, to a compute device, a request to schedule acceleration of the function on the data set; (v) receive a notification of completion of the acceleration of the function; and (vi) obtain, in response to receipt of the notification and using the service identifier, a resultant data set from the memory device sled, wherein the resultant data set was to be produced by an accelerator device during acceleration of the function on the data set, wherein to obtain the resultant data set from the memory device includes: the network interface controller to send a read request with the service identifier to the memory device; the network interface controller to receive the resultant data set from the memory device after the read request has been sent; and copy the resultant data set to a local memory” as recited in claim 1 and similarly stated in claim 11, 21-22. These limitations, in conjunction with other limitations in the independent claims, are not specifically disclosed or remotely suggested in the prior art of record. A review of claims 1, 3-11, 13-22, 24-25 indicated claims 1, 3-11, 13-22, 24-25 are allowable over the prior art of record.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVE LIN whose telephone number is (571) 272-5137.  The examiner can normally be reached on Monday – Friday 7:30 AM – 5:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian J. Gillis can be reached on (571) 272-7951.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/S. L./
Examiner, Art Unit 2446



/MICHAEL A KELLER/Primary Patent Examiner, Art Unit 2446